       Case 1:19-cv-08481-PGG
       Case 1:19-cv-08481-PGG Document
                              Document 6
                                       5 Filed
                                         Filed 09/19/19
                                               09/18/19 Page
                                                        Page 1
                                                             1 of
                                                               of 1
                                                                  1




UNlTh7) STATES DIS"f,)UC'f COURT
SOUTHERN DISTRJ.CT OF NEW YORK
---------------------------------------------------- ·--· =x
AARON COPPBLSON and NIGHTENGALE NYl, LLC,                          STIPULATCON
                                                                   AND ORDER

                           Plaintiffs.                             I 9-Civ-848J (PGG)(DCF)

                 v.

RYAN SER.HANT,
NEST SEEKERS: fNTERNATIONAL LLC,
EtAD 'RAHAfv1IN, WELLS FAl;::.GQ ADVISORS) LLC

                           Defendants.


        IT IS HEREBY SttpULA'IED AND AGRE.ED, by and between the l'espective

unders\gneo coih1sel" that the time for Defendants Ryan Serhant and Nest .Seekers International,

LLCtomoVe or wiswer is extended to October 10 1 2019, opposition papers due on November 22,

2019 and reply papers due. on December 6, 2bJ9. Detendal').ts Ryan $erhant and Nest Seekers

lntematio11al LLC hereby waive the affirmative defertse of lack of personal jurisdiction.

Dateo: New York. New Yorl<..
       September 18, 2019

  KUPILLAS UNGER & BENJAl\1:lN, LLP                 ROSENBERG FELDMAN SMITH1 LLP
 Attomeys ,. Plainriffi•                            Atlorneysfor Defendants l{van Serhant and
                                                    Nest ~~fe;w l11temal~o7} LfC
                                                           l! I       I -41- "
  By:~•::;__-v-~----------'-                        By: ;'. ; / i ~ / .              ------
       effrey enjamin 1 Esq.                          · ~ichael J•l. ·Smj: Ji Esq.·
      S Penn P'lasza1 2:3 rd Floor                      .551 Fifth Avenue> 241:b Floor
      Ne.w York, New York 100"01                        New Y01;k, New York IO 176
      Tel: 212-655-9536                                  Tel: '.H2-6ll2~3454




                                                                    U.S.D.J.


 NESTSEEKERS-1057/00031019-1
